FILED

UNITED STATES DISTRICT COURT

FoR THE DISTRICT oF CoLUMBIA AUG 2 9 20i7
JJEROMEL.GRIMES, 1 ¢?,'::::?,;?i‘:‘;z';:s;§:'e“.,'.:‘:::.’,
Plainriff,
v. § Civii Acrion NO. 17-1561 (UNA)

SIZZLENGER, et al. ,
Defendants.

MEMORANDUM OPINION

This matter comes before the court on review of plaintiff s application to proceed in
forma pauperis and pro se civil complaint The Court will grant the application, and dismiss the

complaint.

The Federal Rules of Civil Procedure require that a complaint contain “‘a short and plain
statement of the claim showing that the pleader is entitled to relief,’ in order to ‘ give the
defendant fair notice of what the . . . claim is and the grounds upon which it rests[.]”’ Bell Atl.
Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gl`bson, 355 U.S. 41, 47 (l957)).
Further, a complaint must “contain sufficient factual matter, accepted as true, to ‘state a claim to
relief that is plausible on its face.”’ Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting
Twombly, 550 U.S. at 570). A claim is facially plausible “when the plaintiff pleads factual
content that allows the court to draw the reasonable inference that the defendant is liable for the
misconduct alleged.” Id. (quoting Twombly, 550 U.S. at 556). Although a pro se complaint is
“held to less stringent standards than formal pleadings drafted by lawyers,” Erickson v. Pardus,
551 U.S. 89, 94 (2007) (per curiam) (intemal quotation marks and citation omitted), it too, “must

plead ‘factual matter’ that permits the court to infer ‘more than the mere possibility of

\W

wmw…- … »

misconduct,”’ Atherton v. District of Columbia Ojjice of the Mayor, 567 F.3d 672, 681-82 (D.C.

Cir. 2009) (quoting Iqbal, 556 U.S. at 678-79).

lt appears that plaintiff brings a civil rights action against his former defense counsel.
Although plaintiff makes conclusory statements as to defendants’ alleged violations of rights
protected under the Sixth Amendment to the United States Constitution, there are no factual
allegations in the complaint describing the circumstances under which plaintiff’s claims arose.
As drafted, the complaint fails to state a plausible claim, and the Court will dismiss the complaint

without prejudice. An Order consistent with this Memorandum Opinion is issued separately

DATE; glz'